
	
		I
		111th CONGRESS
		1st Session
		H. R. 3482
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To make renewable energy production a priority on certain
		  public lands for the purpose of responsibly producing clean, affordable power
		  for the American people.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Development
			 Act.
		2.Developing
			 renewable energy on Federal lands
			(a)In
			 generalThe Secretary of the Interior shall carry out in
			 accordance with this section a program for the leasing of Federal lands for the
			 advancement, development, assessment, installation, and operation of commercial
			 renewable solar, wind, and geothermal energy systems.
			(b)Identification
			 of lands for leasing
				(1)Lands
			 selectionThe Secretary of the Interior, acting through the
			 Director of the Bureau of Land Management and in consultation with the
			 Secretary of Energy, shall—
					(A)identify lease
			 sites comprising a total of 6,400,000 acres of Federal lands under the
			 jurisdiction of the Bureau of Land Management in the States of Arizona,
			 California, Colorado, Idaho, Montana, New Mexico, Nevada, Oregon, Utah,
			 Washington, and Wyoming that are suitable and feasible for the installation and
			 operation of solar, wind, or geothermal energy systems, subject to valid
			 existing rights; and
					(B)incorporate
			 renewable energy development into the relevant agency land use and resource
			 management plans or equivalent plans for the lands identified under
			 subparagraph (A).
					(2)Minimum and
			 maximum acreage of sitesEach individual lease site identified
			 under paragraph (1)(A), other than under a lease for a geothermal energy
			 system, shall be a minimum of 1,280 acres and shall not exceed 12,800
			 acres.
				(3)Lands released
			 for leasingThe Secretary shall release for leasing under this
			 section lease sites identified under paragraph (1), in acreages that meet the
			 following annual milestones:
					(A)By 2010, 79,012
			 acres.
					(B)By 2011, 316,049 acres.
					(C)By 2012, 711,111 acres.
					(D)By 2013, 1,300,000 acres.
					(E)By 2014, 2,000,000 acres.
					(F)By 2015, 2,800,000 acres.
					(G)By 2016, 3,700,000 acres.
					(H)By 2017, 4,650,000 acres.
					(I)By 2018, 5,800,000 acres.
					(J)By 2019, 6,400,000 acres.
					(4)Lands not
			 includedThe following Federal lands shall not be included within
			 a renewable energy lands leasing program under this Act:
					(A)Components of the
			 National Landscape Conservation System.
					(B)Wilderness and
			 Wilderness Study Areas.
					(C)Wild and Scenic
			 Rivers.
					(D)Federally
			 designated National Scenic and Historic Trails.
					(E)Monuments.
					(F)Resource Natural
			 Areas.
					(G)Lands requested by Governor of State to be
			 removed from consideration for renewable energy development.
					(c)Competitive
			 lease sale requirements leasing procedures
				(1)NominationsThe
			 Secretary shall accept at any time nominations of land identified under
			 subsection (b) for leasing under this Act, from any qualified person.
				(2)Competitive
			 Lease Sale Required
					(A)In
			 generalExcept as otherwise specifically provided by this Act,
			 all land to be leased under this Act that is not subject to leasing under
			 paragraph (3) shall be leased to the highest responsible qualified bidder, as
			 determined by the Secretary.
					(B)Annual sales
			 requiredThe Secretary shall hold a competitive lease sale under
			 this Act at least once every year for land in a State with respect to which
			 there is a nomination pending under paragraph (1) of land otherwise available
			 for leasing.
					(3)Noncompetitive
			 LeasingThe Secretary shall make available for a period of 2
			 years for noncompetitive leasing any tract for which a competitive lease sale
			 is held under paragraph (2), but for which the Secretary does not receive any
			 bids in such sale.
				(4)Pending Lease
			 ApplicationsIt shall be a
			 priority for the Secretary to ensure timely completion of administrative
			 actions and process applications for leasing of Federal lands described in
			 subsection (b)(1)(A) for installation and operation of renewable energy
			 systems, that are pending on the date of enactment of this subsection.
				(d)Leasing time
			 periodAny lease of lands under this section shall be effective
			 for a period of 30 years, with an option to renew once for an additional period
			 of 30 years.
			3.Programmatic
			 environmental impact statement
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, in accordance with section 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary of the Interior shall
			 complete a programmatic environmental impact statement for the renewable energy
			 leasing program under section 2.
			(b)Final
			 regulationNot later than 6 months after the completion of the
			 programmatic environmental impact statement under this section, the Secretary
			 shall publish a final regulation implementing this section.
			4.Deposit and use
			 of geothermal lease revenuesSection 234 of the Energy Policy Act of 2005
			 (42 U.S.C. 15873) is amended—
			(1)in the section
			 heading, by striking for 5
			 fiscal years; and
			(2)in subsection (a),
			 by striking in the first 5 fiscal years beginning after the date of
			 enactment of this Act.
			5.StudyNot later than 2 years after the date of
			 enactment of this Act, the Secretary of the Interior shall complete a study
			 of—
			(1)barriers to
			 additional access to Federal lands for transmission of energy produced under
			 leases awarded under the renewable energy leasing program under this Act;
			 and
			(2)the need for
			 energy transmission corridors on public lands to address identified congestion
			 or constraints.
			
